TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-10-00714-CR




Patrick Orlando Brewington, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 426TH JUDICIAL DISTRICT
NO. 65045, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING


 
M E M O R A N D U M   O P I N I O N

                        Appellant Patrick Orlando Brewington seeks to appeal a judgment of conviction for
aggravated sexual assault.  The trial court has certified that (1) this is a plea bargain case and
Brewington has no right of appeal, and (2) Brewington has waived the right of appeal.  The appeal
is dismissed.  See Tex. R. App. P. 25.2(a)(2), (d).
 
                                                                        ___________________________________________
                                                                        Diane M. Henson, Justice
Before Chief Justice Jones, Justices Patterson and Henson
Dismissed for Want of Jurisdiction
Filed:   December 2, 2010
Do Not Publish